Judgment unanimously modified, on the law and facts, in accordance with memorandum, and, as so modified, affirmed, with costs to claimant. Memorandum: The appropriation on November 21, 1967 took part of claimant’s property which she had purchased on July 12, 1966 at a cost of $30,018 including improvements and repairs. Evidence of this purchase was relevant, material and competent upon the issue of damages (Court of Claims Act, § 16). Being recent in time and not explained away as abnormal in any fashion it was “the very best evidence because directly reflective of market value ” (Matter of Lane Bryant v. Tax Comm, of City of N. Y., 21 A D 2d 669, 670, affd. 19 N Y 2d 715; see, also, Vasile v. State of New York, 30 A D 2d 1042, affd 24 N Y 2d 969). The evidence shows that property values in the area were stable from 1966 through 1968. Giving consideration to the *822conflicting estimates of the experts and according proper weight to the sale of the property to claimant, we find that the value of claimant’s property at the time of the appropriation was $30,018. The value of her remaining property after the appropriation was $3,838 as found by the trial court and the amount of her damages is $26,571.79 (being an award of $26,180 plus $391.79 for tax rebate). The judgment should be modified accordingly. (Appeals from judgment of Court of Claims in claim for damages for permanent appropriation.) Present—Marsh, J.P., Witmer, Moule, Cardamone and Henry, JJ.